DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-11 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 6/27/19 and 4/15/20 have been considered.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“section”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image acquiring section, feature recognizing section, control parameter deciding section in claim 1; transmitting section in claim 2; cutting section, judging section in claim 3; specification information acquiring section in claim 7; positional information acquiring section in claim 8; image-capturing section in claim 9 and image-capturing section, image acquiring section in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 11, at line 3 “the work machine” lacks antecedence since there is no previous recitation of a work machine.
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.1	Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP2269433A1 (hereinafter D1).  Note translation provided by applicant will be referred to for convenience.
A.	As per claim 1, D1 discloses a control device (Fig. 1) for an autonomous work machine [0001] comprising an image acquiring section [0026- camera for acquiring images of surface to be treated], feature recognizing section [0026- electronic image analysis], and a control parameter deciding section to control travel or operation of the work machine (Fig. 1:10); [0025- control unit controls mower unit to treat special target areas (i.e., tough grass)].
B.	As per claim 2, as above whereby the control unit (Fig. 1:10) transmits control signals to control the mower unit [0025- work target requires special mowing power; 0027- travel of work machine controlled to address work target areas].
C.	As per claims 3 and 4, as above whereby the work machine is a mower having a cutting section to cut grass and the type of grass and terrain is considered in deciding optimum mower performance in mowing the work target [0025-0028].
D.	As per claim 8, as above where a positional information acquiring section is provided [0025- GPS data] to associate the acquired images [0026- features 
E.	As per claim 9, as above whereby the work machine (mower) includes an image-capturing section [0026- camera] to acquire images.
F.	As per claim 10, as noted above whereby the work machine is a mower incorporating the control device of claim 1 (supra) as well as the image capturing/acquiring sections as noted above for claim 9.
G.	As per claim 11, as noted above for claim 1 whereby the control device (Fig. 1:10) comprises one or more processors [0024] for executing instructions to perform the functions as noted above for claim 1 [0025-0026].
	7.2	Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN107409602 (hereinafter D2).  Note translation provided by applicant will be referred to for convenience.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
A.	As per claim 1, D2 discloses a control device (Fig. 1: processing module in control seat 4) for an autonomous work machine (Fig. 1- unmanned mower) comprising an image acquiring section (28- bottom monitoring cameras), feature recognizing section (control seat 4 analyzes camera information to recognize features of the terrain), and a control parameter deciding section (control seat 4) to control operation of the work machine (height of the cutting assembly adjusted to obtain optimum grass height- See Summary of the Invention and at least page 5, middle).

C.	As per claims 3 and 4, as above whereby the work machine is a mower having a cutting section to cut grass and the terrain is considered in deciding optimum mower performance in mowing the work target (Summary of the Invention and at least page 5, middle).
D.	As per claim 9, as above whereby the work machine (mower) includes an image-capturing section to acquire images (28- bottom monitoring cameras).
E.	As per claim 10, as noted above whereby the work machine is a mower incorporating the control device of claim 1 (supra) as well as the image capturing/acquiring sections as noted above for claim 9.
F.	As per claim 11, as noted above for claim 1 whereby the control device (control seat 4) comprises processors for executing instructions to perform the functions as noted above for claim 1 (at least page 5, middle- processing module(s)).
8.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents represent the general state of the art of autonomous mowers.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661